      Case 1:19-cv-11245-LGS-SLC Document 94 Filed 02/03/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MERCEDES LIRIANO, et al.,

                               Plaintiffs,

       -v-
                                                        CIVIL ACTION NO.: 19 Civ. 11245 (LGS) (SLC)


NEW YORK CITY DEPARTMENT OF EDUCATION
                                                                          ORDER
and PATRICIA CATANIA, jointly and severally,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       Before the Court are letter-motions concerning Plaintiffs’ request to file a Second

Amended Complaint (“SAC”) (ECF Nos. 87–88, 92–93), Plaintiffs’ request to file in unredacted

form as an exhibit to the SAC a document designated Confidential pursuant to the parties’

Protective Order (ECF No. 86), Defendants’ request for a discovery extension (ECF Nos. 79, 85)

and the parties’ discovery status letter (ECF No. 75). Pursuant to the discovery conference held

today, February 3, 2021, the Court orders as follows:


   1. Plaintiffs’ letter-motions for leave to file a SAC (ECF Nos. 87–88) are GRANTED. Plaintiffs

       shall file the SAC by Friday, February 19, 2021. Defendants shall answer, move or

       otherwise respond to the SAC by Monday, March 22, 2021.

   2. Plaintiffs’ letter-motion (ECF No. 86) to file on ECF in unredacted form as an exhibit to

       the SAC a document (ECF No. 88-2) designated Confidential pursuant to the parties’

       Protective Order is GRANTED without opposition by Defendants. (See ECF No. 92 at 1).

   3. Defendants shall inform counsel for Plaintiffs of:

             a. The number of unsubstantiated complaints regarding allegations of discrimination

                and wrongdoing by Defendant Patricia Catania;
      Case 1:19-cv-11245-LGS-SLC Document 94 Filed 02/03/21 Page 2 of 3

           b. The number, and description of, personal electronic devices and personal email

               accounts and social media accounts used by Defendant Catania (responsive to

               Document Request No. 124).

   4. After Defendants have provided to Plaintiffs the information in 3(a)–(b) above, the parties

       shall meet and confer concerning the manner in which the search of Defendant Catania’s

       personal email and social media accounts and devices for discoverable communications

       and documents.

           a. In the event that the parties cannot agree to a proposal, they may each submit a

               proposal (of not more than three pages) to the Court by Friday, February 19, 2021.

   5. Defendants shall continue their ongoing production of electronic discovery, which

       Defendants’ counsel estimated should be produced to Plaintiffs by Friday, February 12,

       2021.

   6. Following the assignment of new Defendants’ counsel, new counsel for Defendants shall

       promptly file a Notice of Appearance.

   7. In light of Plaintiffs’ filing of a SAC, and the other outstanding discovery matters identified

       above and discussed at today’s conference, the Court will extend the discovery deadline

       in this action. The parties shall meet and confer concerning an appropriate discovery

       schedule to be discussed at the next conference.


       The Court will hold a telephone conference on Wednesday, February 24, 2021, at 10:00

am on the Court’s conference line. The parties should be prepared to discuss the matters above.

The parties are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.


       The Clerk of Court is respectfully directed to close ECF Nos. 79, and 86–88.



                                                 2
         Case 1:19-cv-11245-LGS-SLC Document 94 Filed 02/03/21 Page 3 of 3


Dated:         New York, New York
               February 3, 2021

                                             SO ORDERED



                                             _________________________
                                             SARAH L. CAVE
                                             United States Magistrate Judge




                                         3
